USCA11 Case: 20-14632      Date Filed: 09/01/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14632
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRANCISCO SALDANA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:95-cr-00605-PAS-1
                   ____________________
USCA11 Case: 20-14632      Date Filed: 09/01/2022      Page: 2 of 9




2                    Opinion of the Court                 20-14632


                   ____________________

                         No. 21-12208
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
FRANCISCO SALDANA,
a.k.a. Frank,
a.k.a. Frank Rivera,
a.k.a. Warren G,


                                            Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:95-cr-00605-PAS-2
                   ____________________

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
USCA11 Case: 20-14632         Date Filed: 09/01/2022    Page: 3 of 9




20-14632               Opinion of the Court                         3

PER CURIAM:
       Francisco Saldana, currently serving a life sentence for vari-
ous drug and gun offenses, moved for compassionate release under
the First Step Act. The district court denied the motion and we
affirm.
                                  I
       In 1996, a jury convicted Saldana of eleven counts—seven
for drugs, four for guns—for his role in a Miami conspiracy to dis-
tribute crack cocaine. The district court sentenced him to life im-
prisonment plus fifteen years, consecutive. While imprisoned, Sal-
dana developed end-stage kidney disease, had to get an infected leg
amputated, and is now wheelchair-bound. He petitioned the Fed-
eral Bureau of Prisons for a reduced sentence due to his medical
condition, but the bureau denied his request.
        Saldana then turned to the district court for relief under the
First Step Act, moving for compassionate release. Saldana argued
that his medical condition—end-stage kidney disease requiring di-
alysis treatment—was an extraordinary and compelling reason for
compassionate release. Because of his medical condition, Saldana
explained, he was at a higher risk of exposure, and harm if exposed,
to Covid-19. Granting him compassionate release, Saldana argued,
would be consistent with the 18 U.S.C. § 3553(a) factors because:
(1) the twenty-five years he has served in prison was just punish-
ment for his crimes, and his crimes were no longer punishable by
life in prison; (2) he was rehabilitated through earning his GED, a
USCA11 Case: 20-14632        Date Filed: 09/01/2022     Page: 4 of 9




4                      Opinion of the Court                20-14632

drug education program, and numerous other bureau courses and
courses from outside institutions; (3) he would not commit further
crimes due to his age, mobility, and end-stage kidney disease; (4) he
posed no risk to the community; and (5) he was more dangerous
to the public by keeping him incarcerated because of the Covid-19
pandemic and the risk he posed to the health care workers who
treated him while incarcerated.
       The district court denied Saldana’s motion for compassion-
ate release. It first found that Saldana’s end-stage kidney disease
was enough by itself to count as an “extraordinary and compelling”
reason for a reduced sentence.
        The district court next considered the 18 U.S.C. sec-
tion 3553(a) sentencing factors, which it decided weighed against
compassionate release. Saldana, the district court explained, was
the “acknowledged ringleader of a drug house” that distributed
large amounts of crack cocaine. And while some of his co-conspira-
tors had been granted compassionate release based on amended
drug statutes, those defendants did not have the leadership role Sal-
dana did. Their reduced sentences thus did not create a sentencing
disparity within the meaning of section 3553(a). The district court
was also concerned that Saldana would reoffend based on his crim-
inal history and long prison term.
       The district court considered Saldana’s proposed reentry
plans and decided that they were inadequate for his medical needs
and to prevent recidivism. Saldana’s daughter—a single mother of
two who worked full time—had volunteered to take Saldana into
USCA11 Case: 20-14632         Date Filed: 09/01/2022     Page: 5 of 9




20-14632                Opinion of the Court                         5

her home and care for him. But the district court was skeptical that
Saldana’s daughter, with her many other responsibilities, would
have the time or resources to care effectively for her ailing and
wheelchair-bound father. Saldana’s niece had also offered to take
him in, but she had no substantial prior relationship with him, and
the district court doubted that she could provide the attention and
care necessary to reintegrate Saldana into ordinary life after more
than two decades in federal prison.
                                  II
        We review an order denying compassionate release for
abuse of discretion. See United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). That “means that the district court had a ‘range
of choice’ and that we cannot reverse just because we might have
come to a different conclusion had it been our call to make.” Id.
(quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 924 (11th Cir.
2007)). “A district court abuses its discretion if it applies an incor-
rect legal standard, follows improper procedures in making the de-
termination, or makes findings of fact that are clearly erroneous.”
Id. (citation omitted). It also abuses its discretion by “commit[ting]
a clear error of judgment.” Id.
                                  III
      Saldana argues that the district court abused its discretion
when it denied his motion for compassionate release.
     Under the First Step Act, a prisoner who has exhausted his
administrative remedies may file a motion in the district court to
USCA11 Case: 20-14632         Date Filed: 09/01/2022     Page: 6 of 9




6                       Opinion of the Court                 20-14632

reduce his sentence. See 18 U.S.C. § 3582(c)(1)(A). The prisoner
who moves for a reduced sentence bears the burden of showing he
is entitled to one. See United States v. Hamilton, 715 F.3d 328, 337
(11th Cir. 2013). When a district court reviews a compassionate-
release motion, it must not only determine whether extraordinary
and compelling reasons justify compassionate release and assess
whether the inmate is “a danger to the safety of any other person
or to the community.” U.S.S.G. § 1B1.13(2). The district court
must also “consider all applicable [section] 3553(a) factors.” United
States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021). The sentenc-
ing factors can support denying compassionate release even if ex-
traordinary and compelling reasons exist. United States v. Tinker,
14 F.4th 1234, 1238 (11th Cir. 2021). “A district court need not ex-
haustively analyze every factor in its order, but it must provide
enough analysis ‘that meaningful appellate review of the factors’
application can take place.’” Cook, 998 F.3d at 1184 (quoting
United States v. Johnson, 877 F.3d 993, 998 (11th Cir. 2017)).
        The district court did not abuse its discretion when, after re-
viewing the section 3553(a) factors, it was not satisfied that Sal-
dana’s release would be consistent with the section 3553(a) factors.
The district court provided an analysis of the section 3553(a) factors
sufficient to satisfy Cook when it found that the factors—specifi-
cally, the need to protect the public from future crimes committed
by Saldana, his leadership role in the criminal drug organization,
and his past crimes—weighed against compassionate release. The
district court also addressed the need to avoid unwarranted
USCA11 Case: 20-14632         Date Filed: 09/01/2022    Page: 7 of 9




20-14632               Opinion of the Court                         7

sentence disparities among similar defendants, the seriousness of
his offense, Saldana’s educational and vocational training while in-
carcerated, and the nature and circumstances of his offense. The
district court adequately explained its decision and, although it did
not list every factor in section 3553(a), it did not need to do so un-
der Cook.
        Although Saldana argues that the district court erred when
it determined that it was not satisfied with his reentry plans, the
district court explained that the reason it denied his motion was not
merely because it disagreed with his reentry plans, but because it
was not satisfied that Saldana would be successful in adjusting to
life outside of prison and therefore, it was not satisfied that the
community was protected from future crimes committed by him.
The district court had a range of choices in determining whether
Saldana met the requirements for compassionate release, and alt-
hough we may have come to a different conclusion, the facts of this
case do not suggest that the district court abused its discretion in
coming to the opposite conclusion. The district court did not dis-
regard relevant factors that were due significant weight, nor did it
give significant weight to an irrelevant or improper factor or com-
mit a clear error of judgment.
      Ultimately, the district court found that based on the crimes
underlying Saldana’s conviction and the harm he did to the com-
munity by running a crack cocaine organization that distributed
between two and five kilograms of crack cocaine weekly to his
community, the threat he posed to the community outweighed the
USCA11 Case: 20-14632              Date Filed: 09/01/2022         Page: 8 of 9




8                          Opinion of the Court                        20-14632

seriousness of his medical condition, which was within its discre-
tion to do. See United States v. Kuhlman, 711 F.3d 1321, 1327 (11th
Cir. 2013) (The “weight to be accorded any given [section] 3553(a)
factor is a matter committed to the sound discretion of the district
court, and we will not substitute our judgment in weighing the rel-
evant factors.” (quotation omitted)). The district court did not
clearly err when it weighed the section 3553(a) factors. 1


1
  Saldana also argues that United States v. Bryant, 996 F.3d 1243 (11th Cir.
2021) was wrongly decided because it misinterpreted 28 U.S.C. section 994(t)
and guideline section 1B1.13, creating an unconstitutional delegation of legis-
lative power and an unconstitutional sub-delegation to the bureau. But his
delegation arguments fail for three reasons. First, we’re bound by Bryant until
the Supreme Court or the en banc court overrules it. See United States v.
Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008). Second, because Saldana
didn’t raise his delegation arguments to the district court, and there is no prec-
edent from our court or the Supreme Court holding that section 994(t) and
guideline section 1B1.13 are unconstitutional delegations, the arguments fail
on plain error review. See United States v. Lejarde-Rada, 319 F.3d 1288, 1291
(11th Cir. 2003) (“[T]here can be no plain error where there is no prece-
dent from the Supreme Court or this Court directly resolving it.”). Third, the
delegation arguments only go to the extraordinary-and-compelling-reason fac-
tor for compassionate release under 18 U.S.C. section 3582(c)(1)(A). But the
district court didn’t deny Saldana’s compassionate release motion for that rea-
son. It denied Saldana’s motion because the section 3553(a) factors weighed
against granting compassionate release. Because we’re affirming the district
court’s order denying compassionate released based on its consideration of the
section 3553(a) factors, we do not need to address the other compassionate
release factors, including whether Saldana established extraordinary and com-
pelling reasons and any delegation arguments that go with it. See Tinker, 14
F.4th at 1237 (“Nothing, to be more specifically responsive to Tinker’s conten-
tion, requires a court to find ‘extraordinary and compelling reason’ for
USCA11 Case: 20-14632            Date Filed: 09/01/2022        Page: 9 of 9




20-14632                  Opinion of the Court                              9

       AFFIRMED.




release before considering the [section] 3553(a) factors or [section] 1B1.13’s
policy statement.”).